— Motion to dismiss appeal denied, upon condition that any' amendments to the printed case proposed by the savings bank are within ten days to be submitted to the trial justice for settlement, and then when passed upon, and the case resettled, appellant within ten days thereafter correct the appeal book, either by changing the matter that now stands in print, or by annexing additional pages, so as to conform to such resettlement, and shall then place the cause upon the May calendar and be ready for argument when reached; otherwise, motion granted, with ten dollars costs. Present — Jenks, P. J., Burr, Thomas, Carr and Putnam, JJ.